DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 03/07/22, has been entered. Claims 1-10 are pending and under examination. Claims 1, 2, 3, 8 and 9 are amended.

Information Disclosure Statement
3.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
	
Claim Objections
4.  Claim 1 is objected to because of the following informalities:  
improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period”. However instant claim 1 also use periods to separate the method steps (e.g. “a.” line 3); therefore, the periods should be removed and only the period at the completion of the claim should remain.  The office suggests the use of parenthesis (e.g. “(a)”).  
Claim 1 also recites “Formula (I)” twice (see before and after formula). 
Appropriate correction is required. 

5. Claim 3 and Claim 9 are each objected to because of the following informalities: repeated word.  For example, each claim recites “streptococcosis” twice (see line 3). Appropriate correction is required.

6. Claim 4 and Claim 10 are each objected to because of the following informalities: misspelled word.  For example, each claim recites “Halibu” which appears to be a misspelling of the word “Halibut”. Appropriate correction is required.

Claim Rejections – 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 3-4 and 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and claim 9 are each indefinite because each recites “acute hepatopancreatic” which is incomplete (i.e. not a disease). Thus, clarification is required to ascertain which disease this refers to. In the interest of compact prosecution, the limitations will be interpreted to encompass acute diseases of the liver and/or pancreas.
Claim 4 and Claim 10 are each indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) results in a claim that does not clearly set forth the metes and bounds of the patent protection desired; See MPEP § 2173.05(c). In the present instance, each of claims 4 and 10 recites the broad recitation “fish” (broadest); also “fresh-water fish”, “salt-water fish”, “wild fish”, “farm fish” (broader), and the claim also recites salmon, trout, pick and perch etc. which is/are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In addition, each of claims 4 and 10, subsequently list animals that are not fish (see shrimp, squid, oyster, crab and conch); therefore, these claims are also indefinite because it is unclear what Applicant is trying to encompass by listing the non-fish animals.  Therefore, clarification is required to ascertain the metes and bounds of these claims. 

Claim Rejections - 35 USC § 112
9.  Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically seven newly isolated strains of Pseudomonas (see specification at paragraph [0001, 0066]) and the metabolites thereof. Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
€ the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.
Although Applicants have noted in paragraph [0002, 0020] of the specification that the biological material was deposited in the American Type Culture Collection (ATCC), a statement stating that the specific biological materials have been deposited under the Budapest Treaty and a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required.  

Claim Rejections – 35 USC § 102
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna et al. 2018 (US 2018/0064769). 
McKenna teach methods for treating diseases, including, for example, acute pancreatitis (i.e. broadest reasonable interpretation of acute hepatopancreatic; see rejection above), comprising producing a composition via fermenting Pseudomonas bacteria and preparing cell lysates thereof, and then administering the composition to a subject, including fish (e.g. [0017-22, 0027, 0092, 0152]; and Figure 6; meeting limitations found in instant claims 1, 3 and 4).  
With regards to the claimed formula, it is noted that McKenna teach use of the whole lysates from the same bacteria (e.g. Pseudomonas) and therefore any and all metabolites from the fermentation would necessarily be found in the compositions; See MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Therefore, McKenna anticipates the invention as claimed. 


Claim Rejections – 35 USC § 102
13. Claims 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. 2019 (Stimulated Growth and Innate Immunity in Brook Charr (Salvelinus fontinalis) Treated with a General Probiotic (Bactocell TM) and Two Endogenous Probiotics that Inhibit Aeromonas salmonicida in vitro; Microorganisms 7(193): 1-17).  
Gauthier teaches methods for protecting farmed salmonid fish against Aeromonas salmonicida and furunculosis comprising administering 2 x 105 CFU/ml of Pseudomonas bacteria (e.g. see page 1, Abstract/Introduction, section 2.3.3; and Table 1; meeting limitations found in instant claims 5 and 8-10).  With regards to the concentration in claim 7, it is the Office’s position that Gauthier also teaches this range with sufficient specificity because if a lower dose was successful, then one of ordingary skill in the art would recognized that more of the same probiotic bacteria (i.e. a higher dose) would also be successful.
Accordingly, Gauthier anticipates the invention as claimed. 

Double Patenting
14. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.  Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 17/063540 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods.
	For example, instant claims are drawn to methods of controlling fish pathogens and associated diseases comprising applying Pseudomonas bacterial strains and/or the metabolites thereof to fish, wherein the pathogen is Flavobacterium columnare.
	Similarly, co-pending claims are drawn to a method of controlling fish disease, wherein the pathogenic microorganism is Flavobacterium columnare #2, Flavobacterium columnare MS-FC-4, Feeds additive, aquarium sanitizer, bacterium fixation material with any formation, configuration or construction (such as gardening blocks enriched with said strains).
Therefore, the claims are not patentably distinct from each other because they are both drawn to substantially the same methods of controlling the same infectious fish diseases caused by the same pathogens (e.g. see Flavobacterium columnare) comprising the use of the same bacterial strains and/or the same metabolites thereof (e.g. see the seven strains of Pseudomonas and Formula I in both applications). However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
16. No claims are allowed at this time.
17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                                                                              
October 3, 2022